Name: Council Regulation ( EEC ) No 202/92 of 27 January 1992 extending the provisional anti-dumping duty on imports of certain polyester yarns ( man-made staple fibres ) originating in Taiwan, Indonesia, India, the People' s Republic of China and Turkey
 Type: Regulation
 Subject Matter: competition;  cooperation policy;  chemistry
 Date Published: nan

 30. 1 . 92 Official Journal of the European Communities No L 21 /31 COUNCIL REGULATION (EEC) No 202/92 of 27 January 1992 extending the provisional anti-dumping duty on imports of certain polyester yarns (man-made staple fibres) originating in Taiwan, Indonesia, India, the People's Republic of China and Turkey Whereas the exporters have raised no objections,THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the Commission proposal, Whereas Commission Regulation (EEC) No 2904/91 (2) imposed a provisional anti-dumping duty on imports of certain polyester yarns (man-made staple fibres) origi ­ nating in Taiwan, Indonesia, India, the People's Republic of China and Turkey ; Whereas examination of the facts has not yet been completed and the Commission has informed the ex ­ porters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of certain polyester yarns (man-made staple fibres) originating in Taiwan, Indonesia, India, the People's Republic of China and Turkey imposed by Regulation (EEC) No 2904/91 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is termi ­ nated under Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Council The President A. MARQUES DA CUNHA (') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 276, 3. 10 . 1991 , p. 7.